DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berretta (Processability of PEEK, a new polymer for high temperature laser sintering, 2015) in view of DeFelice (US 20130217838).
Regarding claim 1, Berretta discloses a process for layer-by-layer manufacturing a three-dimensional object from a powder (laser sintering process for manufacturing three-dimensional 
applying a layer of a powder on a bed of a laser sintering machine (EOSINT P 800), the powder comprising PEEK (249-250; in addition, the step of applying a layer of powder to a bed of the laser sintering machine is a characteristic step of the laser sintering process);
solidifying selected points of the applied layer of powder by irradiation using heat energy introduced by a laser having a power L (pp. 249-250; in addition, the step of selective laser sintering the applied powder layer by laser having a power level is a characteristic step of the laser sintering process),
successively repeating the step of applying the powder and the step of solidifying the applied layer of powder until all cross sections of a three-dimensional object are solidified (successively repeating the powder layer until all cross sections of a three-dimensional samples/component shown in Fig. 2 is solidified/completed: pp. 249-250; in addition, these characteristic steps of the laser sintering process);
wherein L is between 1 W and 20 W (the laser power used for each of the three-dimensional samples/component shown in Fig. 2 is 6.8 W: pp. 249-250 and Fig. 2). 

    PNG
    media_image1.png
    288
    465
    media_image1.png
    Greyscale

Berretta differs from the claimed invention in that Berretta uses PEEK powder whereas the claimed invention requires PEKK powder. 
However, Berretta further discloses that PEEK belongs to the PAEK family (pg. 243). 

In the same field of endeavor, selective laser sintering processes, DeFelice discloses that PEKK and PEEK belong to PAEK family and are desirable and exchangeable powders in the SLS art (P0006 and 0028). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of Berretta in view of DeFelice by replacing PEEK powder with PEKK powder for the benefit(s) of manufacturing a PEKK 3D object instead of a PEEK 3D object as suggested by DeFelice. Their recognized exchangeability and chemical compatibility would have motivated the modification and suggested high expectation of success. See MPEP §§ 2143 I B, 2143 I D,  2143 I G, and/or 2144.07.
Regarding claims 2, 5, 7, and 9, modified Berretta fails to discloses the type of powder. However, DeFelice further discloses the technique of using a blend of unused PEKK powder which is PEKK powder that has been not previously used in the SLS process and recycled PEKK powder as the powder material which is PEKK powder that has been previously used in previous SLS process, wherein the recycled PEEK powder comprises a first recycled PEKK which is PEKK powder that has been previously used one time in the SLS process and a second recycle PEKK which is PEKK powder that has been previously used twice in the SLS process for the benefit(s) of recycling PEKK powder in SLS processes and increasing the strength of the 3D objects (P0023-0026 and claim 3). DeFelice discloses the technique of adjusting/correcting the laser power according the number of times PEEK powder is recycled (P0022-0027). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the process of Berretta in view of DeFelice by using PEEK blends as the powder material for the benefit(s) of recycling PEKK powder in SLS processes and increasing the strength of the 3D objects as suggested by DeFelice. See MPEP §§ 2143 I B, 2143 I D,  2143 I G, and/or 2144.07.
Regarding claims 3-4, Berretta further discloses to adjust the laser power between 7.5-16.5 W to adjust/optimize properties of manufactured 3D objects in another embodiment and finds the laser power of 15W and energy density of 0.029 J/mm2 as the optimal laser power (pg. 250, Table 1 in pg. 245, Fig. 7 in pg. 247, Table 3 in pg. 248, and pg. 256; wherein 15W is within the claimed ranges). 

    PNG
    media_image2.png
    239
    713
    media_image2.png
    Greyscale

Regarding claims 6 and 8, modified Berretta further discloses/suggests the claimed laser power ranges because 6.8 W is within the claimed laser power ranges. In addition, Berretta, as applied to claims 3-4, furthers discloses overlapping laser power ranges, that laser power is a result effective variable, and to optimize the laser power. In addition, DeFelice further discloses to optimize/correct the laser power based on a blend of unused and recycled PEKK powder used as the powder material (P0022-0025). 
Regarding claims 13-18, modified Berretta, as applied to claims 1-9 above, discloses a 3-D object substantially as claimed by applicant.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berretta (Processability of PEEK, a new polymer for high temperature laser sintering, 2015) in view of DeFelice (US 20130217838) as applied to claim 6 above, and further in view of Hesse (US 20050207931).
Regarding claim 10, modified Berretta does not disclose to add carbon fibers to the powder. 
In the same field of endeavor, 3D laser sintering (P0002), Hesse discloses the technique of incorporating carbon/reinforcing fibers to the SLS powder for the benefit(s) of increasing its modulus of elasticity and/or its tensile strength (Abstract, P0047-0048, and P0099). 

Regarding claims 11-12, modified Berretta implicitly discloses/suggests the claimed properties/structure of the 3D object as the 3D object on of modified Barretta and Applicant’s 3D object are manufactured in a substantially similar manner. See MPEP §§ 2113 and 2112.01 I-II. In addition, since DeFelice further discloses the desire to manufacture 3D object with an average in-plane tensile strength of at least 10 ksi (P0010, 0012, and 0026) and the desire to improve out-of-plane strength (P0007) while Hesse further discloses to increase/optimize the overall tensile strength (P0015-0016), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the process of Berretta by ensuring that the manufactured 3D object has the tensile strength within the claimed ranges. 
 Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
DeFelice (US 20150061195 – of record).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743